DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 8/25/21, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 8/25/21 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, “an insert coupling the main body portion and the first end of the offsetting extension member.”  Applicants argue that “the first and second members 4, 5 themselves are formed and configured to comprise the flanges.  As such, it cannot be interpreted that the flanges 11 of Skull comprise inserts that are separate structures from the first and second members 4, 5.”
The Examiner respectfully disagrees.  The claims as currently presented do not require any further specifics as to the structure of the “inserts” being a physically separate element.  The insert is a separate portion of the members which provides for a separate benefit to the system, i.e. the coupling of the extension members.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., further specifics of the insert being a physically separate structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
As shown in the annotated figure 1 below of Skull, the coupling insert is the vertical portion between main body 4 and offsetting extension member 5.  The coupling insert provides for a connection between the two members and separate function to the members.  Skull discloses an offsetting extension member (5, second member) having a first end coupled to the main body portion (5, second member is coupled to the first member 4) and a second end coupled to the first coupling portion by an intermediate extension member (the second member 5 is coupled to the fixing point via the third member 6), the first end being between the first coupling portion and the second end (see figs. 1-2b, the first end is between the fixing point and the second end), the first and second ends defining an offset length parallel to the strut length (see figs. 1-2b), and an insert coupling the main body portion and the first end of the offsetting extension member (11, flanges couple the first member 4 and an end of second member 5) [0081-0088].

    PNG
    media_image1.png
    527
    640
    media_image1.png
    Greyscale

.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skull et al. (US 2003/0026534).
Consider claim 1, Skull et al. disclose (e.g. figures 2A-2B) a negative coefficient of thermal expansion (CTE) strut, comprising: 
a main body portion (4, first member);
a first coupling portion and a second coupling portion (8/7, fixing points) disposed opposite one another about the main body portion and defining a strut length (the fixing points 8/7 are located opposite each other about the first member 4), the first and second coupling portions each being configured to interface with an external structure (see fig. 5, the fixing points couple to an external structure);  

 an insert coupling the main body portion and the first end of the offsetting extension member (11, flanges couple the first member 4 and an end of second member 5) [0081-0088],
wherein when the negative CTE strut increases in temperature, the offset length is configured to increase (i.e. second member extends to the right in figure 2) due to thermal expansion of the offsetting extension member sufficient to cause the strut length to decrease (the effective length of the optical filter 1 is designed to decrease with increasing temperature; L2<L1 in figure 2) [0081-0088].
Consider claim 2, Skull et al. disclose (e.g. figures 2A-2B) a negative CTE strut, wherein the offsetting extension member comprises aluminum (aluminum can be used for the second member 5) [0086].
Consider claim 3, Skull et al. disclose (e.g. figures 2A-2B) a negative CTE strut, wherein the main body portion, the intermediate extension member, or both have near-zero CTE (a ULE material can be used for the first and third members which is considered to be a near zero CTE) [0086].

Consider claim 6, Skull et al. disclose (e.g. figures 2A-2B) a negative CTE strut, wherein the nickel-iron alloy comprises 64FeNL (Invar is generically known as 64FeNi) [0086]
Consider claim 7, Skull et al. disclose (e.g. figures 2A-2B) a negative CTE strut, wherein at least one of the main body portion, the offsetting extension member, and the intermediate extension member comprises a cylindrical configuration (the first, second and third members can be cylindrical) [0017].
Consider claim 9, Skull et al. disclose (e.g. figures 2A-2B) a negative CTE strut, wherein the insert comprises a nickel-iron alloy (flange 11 is made of same material as second member 4 which can be a nickel-iron alloy) [0083-0086].
Consider claim 10, Skull et al. disclose (e.g. figures 2A-2B) a negative CTE strut, wherein the nickel-iron alloy is 64FeNi (flange is made of same material as second member 4 which can be 64 FeNi) [0083-0086].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skull et al. (US 2003/0026534) in view of Atkinson et al. (US 2005/0141108).
Consider claim 5, Skull et al. disclose (e.g. figures 2A-2B) a negative CTE strut.  However, Skull does not explicitly disclose that the composite material comprises carbon fiber.  Skull et al. and Atkinson et al. are related as materials with low CTE materials.  Atkinson et al. discloses a composite material that is carbon fiber [0020].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the material of Skull to include carbon fiber, as taught by Atkinson et al., in order to improve CTE characteristics in a range of temperatures.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872